




Exhibit 10.13
Form of Allocation Letter
Criteo 2015 Performance-Based Free Share (RSU) Plan




[Beneficiary Name and Address]                            
[Date]


Letter delivered by electronic delivery


[Name of Beneficiary],


We have the pleasure to inform you that, pursuant to the authorization granted
by the shareholders’ meeting held on October 23, 2015, the board of directors
(the “Board”) of Criteo S.A. (the “Company”), during its meeting held on [ ]
(the “Grant Date”), granted to you free shares of the Company, under the terms
and conditions provided for in articles L. 225-197-1 to L. 225-197-5 of the
French Commercial Code and in the 2015 Performance-Based Free Share Plan of the
Company (the “2015 Performance-Based Plan”).
The Board granted to you [ ] restricted stock units in respect of ordinary
shares of the Company (the “Shares”), with a par value of EUR 0.025 each (the
“Grant”).
There is a period (named “vesting period”) at the end of which the Grant will
become effective and final (i.e., the Shares will be issued to you and be your
property). The Shares may be definitively acquired by you not earlier than [ ]
unless you shall cease to be an employee of the Criteo group for any reason
whatsoever during the vesting period, and subject to the attainment of the
following performance goals: [ ].
In the event of Disability (as defined under Article 6.4 of the 2015
Performance-Based Plan) before the end of the vesting period, the free Shares
shall be definitively acquired on the date of Disability. In the event of death
during the vesting period, the free Shares shall be definitively acquired at the
date of the request of allocation made by your beneficiaries in the framework of
the inheritance. The request for allocation of the Shares shall be made within
six (6) months from the date of death in compliance with Article L. 225-197-3 of
the French Commercial Code.
By acknowledging this Grant, you hereby acknowledge and agree that any
Allocation (as defined in the 2015 Performance-Based Plan) pursuant to the 2015
Performance-Based Plan shall be subject to any applicable Company clawback
policy, as adopted by the Company from time to time.
The detailed terms of this Grant are described in the 2015 Performance-Based
Plan, a copy of which is attached hereto.
Thank you for sending us a copy of the 2015 Performance-Based Plan to
legal.corporate@criteo.com, duly initialed and signed, not later than [ ],
failing which the above grant shall be null and void.
    
Yours sincerely,
CRITEO




